 SUPREME SUGAR COMPANY. INC.Supreme Sugar Company, Inc. and United Food andCommercial Workers International Union,Local P-1422, AFL-CIO. Case 15-CA-7772September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 8, 1981, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed a brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on March 20, 1981, in Thibodaux,Louisiana. The charge was filed on July 8, 1980, andamended on August 8, 1980. The complaint, whichissued on August 13, 1980, alleges that Respondent vio-lated Section 8(a)(1) and (5) of the Act by refusing, sinceon or about January 8, 1980, to adhere to the terms of itscurrent collective-bargaining agreement with the Charg-ing Party (Union) with respect to wages, hours, andother terms and conditions of employment of Respond-ent's watchmen.Upon the entire record, my observation of the wit-nesses, and after due consideration of the briefs filed bythe General Counsel and Respondent, I hereby make thefollowing findings:'I Respondent admitted the commerce allegations in the complaint. Onthe basis of those allegations and admissions, I find that Respondent isand has been at all times material herein an employer engaged in com-merce within the meaning of Sec. 26) and (7) of the Act. Respondentalso admitted, and I find, that the Charging Party is and has been at alltimes material herein a labor organization within the meaning of Sec. 2(5)of the Act.1. T11t IVII)IDNCL.In late 1979 or early 1980 a controversy arose betweenthe Union and Respondent over whether watchmenshould be included in the bargaining unit. Respondent,upon the retirement of its watchmen, inquired into thefeasibility of employing an independent contractor toprovide the services formerly handled by watchmen. Ul-timately, Respondent decided against employing an inde-pendent contractor. Instead, as in the past, it employed alocal applicant to serve as watchman. However, Re-spondent refused to treat the newly employed watchmanin accord with the provisions of the collective-bargainingagreement. Respondent argues that its watchmen areguards and, under Section 9(b)(3) of the Act, should beexcluded since the bargaining unit includes employeesother than guards.The parties stipulated the Union has continuouslymaintained a bargaining relationship with Respondentsince 1945. Even though the Union has occasionallychanged its name, it has remained the same Union. Theparties last agreed to a collective-bargaining agreementwhich, by its terms, is effective from August 1, 1979, toAugust 1, 1982.The contract's unit description excludes guards. How-ever, until the instant controversy, watchmen were treat-ed as falling within the unit. The testimony showed thatwatchmen received pay and benefits in accord with thecontractual classification of laborers. Vacancies in watch-men positions were posted and filled in accord with thecontract's provisions. Before the instant controversy, noproblem arose over the watchmen's status, and theywere not customarily considered separately in contractnegotiations.Rahula Cancienne, Respondent's watchman from Janu-ary 1965 to November 29, 1979, was a member of theUnion, and Respondent regularly deducted his uniondues from his paycheck.Cancienne's retirement on November 29, 1979, appar-ently contributed to the instant controversy.This matter does not involve Cancienne or any of theformer watchmen, but deals with what occurred regard-ing Cancienne's former position. However, Cancienne'stestimony appears relevant in consideration of the issuesherein.The record demonstrated that the job duties of thewatchmen have remained constant for several years.There was substantial accord in the evidence regardingthose duties.Normally, Respondent employs its watchmen only onoccasions when other unit employees are not involved inregular work. Generally, the facility's production is shutdown weekends and on holidays. It is on those occasionswhen Respondent uses its watchmen.On an hourly basis, the watchmen clock each of 14separate watch stations. Those rounds include the watch-men checking both outside and inside Respondent'sbuildings. Cancienne testified he wore no uniform, wasnot deputized, and did not carry a gun. He was to reportto one of the bosses, either Norman Diaz or Joseph Har-rison, any potential sources of property loss or damage,such as "busted pipe," fires, or any intrusions on the258 NLRB No. 39243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant property. Cancienne said that after dark, when heusually worked, everyone, including employees, were"strangers" to him, and he was to immediately report thepresence of any stranger on Respondent's property toone of the bosses.Cancienne carried a key to the plant gate. When allthe employees left it was his responsibility to lock thatgate.During his rounds of the watch stations Canciennechecked the CAL boiler and, if its fire were out, hewould try to "put it back on." If he were unsuccessful,Cancienne reported to one of the bosses.When Cancienne finished his rounds before the end ofthe hour, he would sit in the shipping clerk's office neara restricted line telephone available for his use until hestarted the next hour's rounds.Cancienne recalled only two incidents2during thetime of his employment which involved trespass endan-gering Respondent's property. One involved someonetrying to steal gasoline, the other someone trying to stealsugar. On both those occasions Cancienne reported thematter and further action was taken by Diaz and Harri-son. Cancienne took no direct action against the trespass-ers.Although Cancienne's duties included watching forfires, he had no fire fighting equipment available otherthan fire extinguishers, and neither he nor the otherwatchmen were trained for fire fighting.Obra Davis testified he was employed by Respondentas "watchman" in June 1980. Davis testified he normallyworks from 6 p.m. to 6 a.m. when the refinery is closeddown, normally "Friday, Saturday and Sunday, or Satur-days and Sundays or holidays." Unlike Cancienne, Davishas not received wages or benefits in accord with thecollective-bargaining agreement provisions relating to la-borers.Davis testified that upon his employment he was in-structed on the "fundamentals of the job" by Harrisonand LeBlanc. "I was to make a round each hour punch-ing the keys on the clock that I (carry) on my side andto watch-listen for the buzzers on the CAL plant andthe little boiler-that it would be operating whenever therefinery is closed down-the little thing would be oper-ating. If I hear the buzzers going off to go restart them.If I couldn't restart them to contact one of the supervi-sors." Davis was asked if he was supposed to look foranything when he made his rounds. He replied, "Check-ing for fire. If I see someone unauthorized on the prem-ises, I am to notify one of them. (Harrison or Diaz)would be on the-around the mill at all times at thehouse. The house is near the mill."Respondent does not deduct union dues for Davis as itdid for Cancienne.2 Other incidents were recalled by Respondent's witnesses. The evi-dence demonstrated that Respondent's facility contains valuable equip-ment which has occasionally been threatened by persons trespassing onRespondent's property. There was evidence which gave rise to a uspi-cion of sabotage by someone familiar with Respondent's operations.Therefore, there was an inference that some protection may be neededagainst either present or former employees.II. CONCLUSIONSRespondent contends that even though the watchmenbenefited in accord with provisions of the collective-bar-gaining agreement before 1980 they were not actuallywithin the bargaining unit. I find little support for thatposition. The watchmen were treated as though theywere in the unit in terms of pay and benefits, watchmenjob vacancies were posted and handled pursuant to thecontract, and watchmen were listed on Respondent's se-niority lists. Although most of the negotiations did notspecifically involve watchmen, the record supports thetestimony of Respondent President Henry Pelet that nodifficulties arose which necessitated such specific negoti-ations. Section 9(b)(3) of the Act does not indicate thatthe parties to a collective-bargaining agreement are notfree to voluntarily include guards in a unit which in-cludes nonguard employees.Therefore, regardless of whether Respondent's watch-men were guards prior to January 1980, my findingherein that the parties voluntarily agreed to and did in-clude them in the unit forecloses any question as to theirentitlement to benefits under the applicable contracts.The sole question before me is whether Respondenthas violated the Act by refusing to continue to treat itswatchmen under the contract since January 1980.Since 1947 the Labor Management Relations Act hasprovided at Section 9(b)(3) that the Board shall notdecide that any unit is appropriate for the purposes ofcollective bargaining "if it includes, together with otheremployees, any individual employed as a guard to en-force against employees and other persons rules to pro-tect property of the employer or to protect the safety ofpersons on the employer's premises; but no labor organi-zation shall be certified as the representative of employ-ees in a bargaining unit of guards if such organizationadmits to membership, or is affiliated directly or indirect-ly with an organization which admits to membership,employees other than guards." Therefore, the followingquestions arose herein:1. Are the watchmen "guards" under the Act?2. If so, does Section 9(b)(3) prohibit my finding thatResponden: has a continuing obligation to bargain withthe Union regarding the watchmen? Respondent arguesthat such a finding would illegally involve my finding aunit appropriate even though it includes both guards andnonguards.A. The Watchmen's Status as GuardsSection 9(b)(3) of the Act refers to "any individualemployed as a guard to enforce against employees andother persons ...." In consideration of the issue ofwhether watchmen qualify as guards under the abovesection, the crucial question here appears to involve theenforcement authority of the watchmen. In many re-spects Respondent's watchmen possess characteristics ofguards (e.g., they are the only representative of Re-spondent present during their shift; their duties includebeing on the watch for any trespassers whether "strang-ers" or employees; and they are responsible to take im-mediate steps if a trespasser is seen). Nevertheless, theevidence shows that the watchmen have no authority to244 SUPREME SUGAR COMPANY, INC.take direct action such as apprehending anyone on Re-spondent's property or to otherwise take action such asissuing citations. The watchmen are not deputized, nordo they carry guns. However, it is not necessary that thewatchmen have the power of police to compel compli-ance by violators. It is sufficient that they possess and ex-ercise responsibility to observe and report infractions.United Technologies Corporation, Chemical Systems Divi-sion, 245 NLRB 932, fn. 4 (1979); Lewis F: Dow, Compa-ny, 111 NLRB 609 (1955); The Wackenhut Corporation,196 NLRB 278, 279 (1972).The Board, in situations dealing with the scope of theterm "to enforce" and with similar issues, frequentlylooks to the intent of Section 9(b)(3). It is suggested thatCongress, by enacting that provision, intended to insurethat during strikes or labor unrests an employer wouldhave available loyal plant protection employees whowould enforce rules for the protection of both personsand property. McDonnell Aircraft Corporation, 109 NLRB967, 969 (1954).The record herein offers no indication that any of Re-spondent's watchmen were or have been disloyal eventhough they were in the Union. However, my responsi-bility does not include questioning congressional intent.With that intent in mind, it would appear that the"spirit" of Section 9(b)(3) would include employees who,like Respondent's watchmen, are the employer's soleguardians against loss or damage to property during thetimes they work.The record is not disputed that the responsibility ofthe watchmen to be on the lookout for "strangers" onthe premises constitutes a significant portion of theirduties. Although incidents involving trespassers havebeen rare, the obligation to observe and report is a con-tinuing one. Moreover, it is the nature of the duties ofguards and not the percentage of time which they spendin such duties which is and should be controlling. KolcastIndustries, Inc., 114 NLRB 1311 (1955); Waterboro Manu-facturing Corporation, 106 NLRB 1383 (1953); The Er-langer Dry Goods Co., d/b/a Stark's Boston Store, 107NLRB 23, 25 (1953).The duties of the watchmen appear similar to those ofthe "fire guards (watchmen)" in Beyerl Chevrolet, Inc.,199 NLRB 120 (1972). 1, like the Board in Beyerl Chevro-let, find that the duties of the watchmen qualify them asguards under Section 9(b)(3) of the Act.B. The Refusal-To-Bargain AllegationFollowing the retirement of Rahula Cancienne, Re-spondent failed to post a watchman job vacancy as it hastraditionally done pursuant to the terms of the collective-bargaining agreement. Subsequently, on January 10,1980, Respondent informed the Union that it was consid-ering subcontracting the watchman position. The vacan-cy was eventually posted on March 5, 1980. Upon fillingthe position with Obra Davis, Respondent refused toadhere to the terms of the collective-bargaining agree-ment regarding Davis' pay and benefits. It is in thatregard that the General Counsel alleges that Respondentviolated Section 8(a)(5) of the Act.The record clearly supports the General Counsel's al-legation in the above regard. The evidence indicates thatObra Davis has not been paid time and one-half his regu-lar rates for Saturday and Sunday work, nor has ObraDavis received wage rates pursuant to the contract forholiday work. Davis has not received "supper money"under the contract and he has failed to receive otherbenefits pursuant to the terms of the agreement.The General Counsel's position is that Respondentvoluntarily agreed to include watchmen in the unit aslate as August 1, 1979, when the present contract becameeffective. The General Counsel points out that Section9(b)(3) of the Act does not preclude the parties from vol-untarily agreeing to include both guards and nonguardsin a single unit. Therefore, according to the GeneralCounsel, inclusion or exclusion of guards in a nonguardunit constitutes a permissive subject of bargaining and,under the doctrine of N.L.R.B. v. Wooster Division ofBorg-Warner Corporation, 356 U.S. 342 (1958), the par-ties' agreement to include watchmen in the unit consti-tutes an enforceable agreement.However, I must recognize that the instant case in-volves a broader issue than one of contract enforcement.The question before me is whether Respondent has re-fused, and is continuing to refuse, to bargain in violationof Section 8(a)(5). It is axiomatic that I must first findthat the unit herein continues to be an appropriate uniteven though guards are included. Obviously, the GeneralCounsel recognizes such a finding to be a prerequisite toan 8(a)(5) violation in view of the fact that it pleadedthat element in its complaint.Therefore, I must consider whether Section 9(b)(3) ex-tends to prohibit the Board from determining that itwould be appropriate for it to mandate the continued in-clusion of guards in the instant unit. In other words, Imust consider an issue regarding this Agency's authority.Even though an action for contract enforcement mayform a sound basis for judgment in another forum, is theBoard precluded by Section 9(b)(3) from finding an8(a)(5) violation in the instant case? I believe that thestatute does preclude the Board from making such a find-ing.I view this case as distinguishable from the situation inWallace-Murray Corporation, Schwitzer Division, 192NLRB 1090 (1971), where the Board dismissed an em-ployer's clarification petition. In Wallace-Murray theBoard found, among other things, that the parties hadentered into a contract despite facts establishing the em-ployer's awareness that it had the statutory privilege todiscontinue according the union recognition so long as itinsisted on representing the guards as well as the non-guard employees. Here, the instant collective-bargainingagreement brings into question whether the Employerwas aware of its statutory privilege. As indicated above,the recognition clause provides that the unit excludes"office and clerical employees, professional and technicalemployees. guards and supervisors as defined in the Act,and all other employees." (Emphasis supplied.) Eventhough, as found above, Respondent traditionally includ-ed watchmen in the unit until after November 1979, theabove provision brings into question whether Respond-ent thereby intended to include employees who fallwithin the statutory scheme of guards. Therefore. I do245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot view the instant situation as falling within the Wal-lace-Murray rule. Moreover, I note in another case in-volving the guard issue the Board found occasion to con-sider a clarification petition subsequent to conclusion ofnegotiations and the execution of a contract. (PennisulaHospital Center, and Pennisula General Nursing HomeCorp., Employer-Petitioner, 219 NLRB 139 (1975).)'It appears that despite the fact that the parties volun-tarily agreed to the instant contract and despite Respond-ent's continued application of the contract to watchmenuntil November 1979, 1 am estopped from finding an8(a)(5) violation in view of the express prohibition ofSection 9(b)(3) "the Board shall not ...decide that anyunit is appropriate for [the purposes of collective bar-gaining] if it includes, together with other employees,any individual employed as a guard."4In order to reach3 Cf. Arizona Electric Power Cooperative, Inc.. 250 NLRB 1132 (1980),where the Board found an employer unlawfully refused to bargain. TheBoard there found that the employer's unlawful action occurred duringthe term of a collective-bargaining agreement which included, in its unit,a supervisor. The Board found that the employer volunteered to includethe supervisor in the unit and that the employer was thereby bound toadhere to the terms of that agreement until its conclusion. I view theAct's provisions regarding guards as a more restrictive limitation on theBoard's authority. Therefore, the instant case must be distinguished4 The wording of Sec. 9(b)(3) is significant. Although the instantmatter does not require a "certification" from the Board. Sec 9(b)(3)deals with certification only under the second situation expressed there-in," but no labor organization shall be certified as the representative ofemployees in a bargaining unit of guards if such organization admits tomembership ..employees other than guards."The first situation under Sec. 9(b)(3), which is clearly applicable here,is couched in broader language and expressly prohibits the Board fromdeciding "that any unit is appropriate ...if it includes, together withother employees, any individual employed as a guard ...." In thatregard. see Amoco Oil Company, 221 NLRB 1104 (1975), where theBoard found a separate unit of guards was appropriate even though theunion represented employees other than guards, in view of the employervoluntarily recognizing the union as representative of the guards. In thatcase the second situation under Sec. 9(b)(3) did not restrict the Board'sdetermination since it was not necessary that the Board certify the union.the 8(a)(5) issue, I must first find that the unit continuesto be appropriate when guards are included. As shownabove, I find that watchmen are guards. I cannot findthat a unit which includes watchmen is appropriate inview of the above-mentioned prohibition. Therefore, dueto the limitations on the Board's authority, I find that theGeneral Counsel's case fails. I shall therefore recommendthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1. Supreme Sugar Company, Inc., is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. United Food and Commercial Workers InternationalUnion, Local P-1422, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not engaged in any unfair laborpractices alleged in the complaint.Upon the foregoing findings, conclusions of law, andthe entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER5It is hereby recommended that the complaint be dis-missed in its entirety.In the instant case I am confronted with both 9(b)(3) situations. I findthat the first situation, which involves the broad prohibition against theBoard deciding "any unit is appropriate" which includes both guards andnonguards, is controlling. See The William J. Burns International DetectiveAgency. Inc.. 134 NLRB 451. 452 (1961).5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions. and recommended Order herein shall, as provided bySec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes246